Citation Nr: 0116754	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  95-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
synovectomy of the right hip with shortening, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for back strain, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a right elbow 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in March 1995, the RO denied the 
veteran's claim for an increased rating for his service-
connected residuals of a synovectomy of the right hip with 
degenerative arthritis of the right elbow.  By rating action 
dated in September 1995, the RO denied his claim for a higher 
rating for his back disorder.  This case was previously 
before the Board in January 1999, at which time it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The Board notes that service connection for arthritis of the 
right hip and elbow was granted by a rating action dated in 
May 1972.  The 10 percent evaluation that was assigned in 
this determination was increased to 30 percent by the RO in a 
May 1975 rating decision.  It was indicated in that decision 
that the hip condition was ratable as 20 percent disabling, 
and the right elbow disability was ratable as 10 percent 
disabling.  It is further noted that a February 2001 rating 
decision assigned separate evaluations for the service-
connected right hip and right elbow disabilities. A 20 
percent rating was assigned for postoperative residuals of a 
synovectomy of the right hip with shortening, and a 10 
percent rating was assigned for a right elbow disability.  

In its January 1999 remand, the Board noted that the veteran 
had raised a claim for a total rating based on individual 
unemployability due to service-connected disability, and 
referred this matter to the RO for appropriate action.  By 
letter dated in February 1999, the RO requested that the 
veteran complete a formal application for such benefits.  
While the veteran failed to comply, and did not furnish the 
necessary information, the RO failed to take any action on 
this claim.  Thus, this matter is again referred to the RO 
for action deemed appropriate.


FINDINGS OF FACT

1.  The service-connected right hip disability is manifested 
by a suggestion of right leg shortening, restricted right hip 
flexion to 100 degrees and abduction to 30 degrees, and pain.

2.  The service-connected back disability is manifested by 
restricted range of motion with pain, comparable to no more 
than moderate limitation of motion of the lumbar spine.

3.  The veteran is right-handed.

4.  The service-connected right elbow disability is 
manifested by arthritis with restricted range of motion and 
pain, with flexion greater than 100 degrees and extension 
more than 60 degrees.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a 
synovectomy of the right hip with right leg shortening is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5252, 5253 (2000).

2.  A rating in excess of 20 percent for back strain is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

3.  A rating in excess of 10 percent for a right elbow 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  The Board finds that VA has met its 
duty to notify and assist in this veteran's case.  The 
veteran has not indicated he is in receipt of any private 
medical treatment for service-connected disabilities.  The RO 
has obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations to determine the severity of his right hip, 
right elbow and back disabilities.  

The record discloses that the various rating decisions 
provided the veteran with the reasons and bases for the 
denial of his claims.  The statements of the case and the 
supplemental statements of the case provided the veteran an 
explanation of the evidence and laws considered, the 
applicable criteria for evaluating right hip, right elbow and 
back disabilities, including the manifestations necessary for 
higher evaluations, and an explanation why his claims were 
denied.  Notification letters were sent to the veteran's 
latest address of record, and correspondence copies were 
mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

By a rating action dated in May 1972, the RO granted service 
connection for arthritis of the right hip and elbow, and 
assigned a 10 percent evaluation.  

In a rating decision dated in May 1975, the RO granted 
service connection for low back strain and levoscoliosis 
manifested by limitation of motion and assigned a 40 percent 
evaluation.  In addition, the RO increased the rating 
assigned for the veteran's right hip and right elbow 
disabilities to 30 percent disabling, effective December 
1974.  As noted above, the hip disorder was rated as 20 
percent, and the right elbow was rated as 10 percent, 
disabling.  The disability was recharacterized as arthritis 
of the right hip and right elbow with shortening of the right 
leg.

The veteran was hospitalized by the VA from August to 
September 1978. A right hip synovectomy was performed.  The 
diagnosis on discharge was osteochondromatosis of the right 
hip.  

The evaluation for the veteran's back disability was reduced 
to 20 percent by rating action dated in October 1979.  A 
Board decision in April 1982, in pertinent part, confirmed 
the then assigned ratings for the disabilities at issue.  The 
rating for the service-connected back disability was further 
decreased to 10 percent in a September 1983 rating decision.  
Following a VA examination in April 1993, the RO, by rating 
action dated in June 1993, increased the evaluation assigned 
for the veteran's back disorder to 20 percent.  This 
evaluation has remained in effect since then.  

VA outpatient treatment records dated in 1994 and 1995 have 
been associated with the claims folder.  The veteran was seen 
in October 1994 and complained of right hip pain.  In 
February 1995, he complained of sharp back pain that had been 
precipitated by turning around in the tub four days earlier.  
The pain felt like "catching me whenever I move or walk."  
The pain did not radiate.  He stated that the pain was 
different from the pain he used to have from arthritis.  An 
examination revealed tenderness in the paraspinal muscles of 
the lumbosacral spine.  There was no spinal point tenderness.  
A motor examination was normal.  Straight leg raising was 
negative, but limited secondary to back pain.  The diagnostic 
impression was lumbosacral muscle spasm.  He was seen the 
following month and indicated that he had back pain when he 
bent in a certain position.  Decreased range of motion of the 
right hip was present on examination.  The assessment was 
degenerative joint disease of the lumbosacral spine.  

The veteran was seen in the outpatient clinic in April 1995 
and stated that as long as he took his medication, the pain 
level was down.  He reported that his right hip was also 
painful.  The following day, he denied any complaints as long 
as he got his Darvocet.  An examination revealed right hip 
pain with flexion and adduction.  There was mild restriction 
of range of movement.  The impression was chronic low back 
and right hip pain.  He was to continue his medication.  

The veteran was examined by the VA in July 1995.  He stated 
that he was not working at that time.  He reported he had 
quit his last job in 1988 because of pain in the lower back 
area and right hip.  The veteran complained of a painful back 
and right elbow.  There was also some pain in the right hip 
and he felt very stiff in the morning.  It was difficult to 
put weight on the right leg.  An examination of the spine 
revealed that posture was normal and there was no fixed 
deformity.  Musculature of the back was good with 
satisfactory muscle tone without any spasm.  The veteran 
complained of pain on palpation near the gluteal area of the 
right side.  The range of motion was satisfactory, with 85 
degrees flexion; 25 degrees backward extension; 30 degrees of 
lateral flexion on either side; and 25 degrees rotation, 
bilaterally.  There was no objective evidence of pain on 
motion.  There was no neurological deficit in the lower limbs 
and straight leg raising was 80 degrees with negative 
Lasegue's.  X-ray studies of the right hip were essentially 
normal with a slight irregularity of the acetabular rim.  
There was a suggestion of slight shortening of the humeral 
which might be positional.  X-rays of the right elbow showed 
osteoarthritic changes and minimal degenerative changes were 
noted on X-ray studies of the lumbosacral spine.  The 
diagnoses were essentially normal hip with minimal shortening 
of the right lower limb; early degenerative changes of the 
right elbow; and degenerative disc disease of the lumbar 
spine, without any scoliosis.  

The veteran was afforded an examination of his spine in April 
1996.  It was noted that he was doing part-time 
"postretirement" work.  He complained of intermittent lower 
back pain.  He related that the pain became worse whenever he 
was doing some extra activity.  There was stiffness in the 
morning.  There was also pain in the right elbow and right 
hip areas.  It was noted that he had no cane and there was 
normal heel-toe gait.  A lower back examination showed no 
postural abnormality or fixed deformity.  Musculature of the 
back was normal, with good muscle tone and no atrophy.  There 
was no spasm of the paravertebral muscles.  The veteran 
complained of pain in the lumbosacral area.  Forward flexion 
was to 80 degrees, backward extension was to 25 degrees, 
lateral flexion was to 30 degrees, bilaterally, and lateral 
rotation was to 25 degrees, bilaterally.  There was no 
objective evidence of pain on motion.  Both lower limbs were 
negative for any neurological deficiency and straight leg 
raising was 80 degrees, with negative Lasegue test.  A right 
hip examination revealed normal alignment and normal range of 
motion.  The veteran complained of pain on abduction.  A 
right elbow examination showed some tenderness at the back of 
the elbow.  Extension was limited by 10 degrees and flexion 
was to 130 degrees.  Rotation was good.  The diagnosis was 
minimal degenerative changes of the lumbosacral spine with 
lumbar strain.  

VA outpatient treatment records dated in 1997 and 1998 are of 
record.  Some infraspinatus tightness and tenderness was 
noted when the veteran was seen in November 1997.  He 
complained of lower back and right hip pain in March 1998.  
The pain was described as chronic in nature in both areas.  
No spinal tenderness was noted.  The diagnostic impression 
was low back pain.  The veteran complained of right hip pain 
in July 1998.  No swelling was noted.  He pertinent 
assessment was degenerative arthritis of the right hip.  

The veteran was again afforded an examination by the VA in 
September 1999.  It was reported that he was still working.  
He complained of some pain in the right hip.  He stated that 
he could walk one block with difficulty.  He had difficulty 
going up and down stairs and getting in and out of a car.  He 
also complained of low back pain associated with working.  He 
had difficulty arising from the floor.  The veteran also 
described having a dull ache in the right elbow.  An 
examination disclosed that he was able to walk on his heels 
and toes.  He was able to do a full squat and he walked with 
a normal gait without a limp.  He had about a 5-degree 
flexion contracture of the right elbow, with further flexion 
to 140 degrees.  His pronation measured 80 degrees and 
supination was to 80 degrees.  An examination of the lower 
back demonstrated 100 percent of expected motion in flexion, 
lateral bending and rotation.  There was about 75 percent of 
expected motion on extension.  He had no pain with straight 
leg raising, sitting or supine.  He had no pain with 
compression of the spine.  The veteran was able to do a sit-
up.  There was no tenderness on palpation of the spine.  
There was some pain on internal rotation and flexion of the 
right hip.  "Flexion bilaterally measures full extension 
with flexion 100 degrees, internal rotation 20 degrees, 
external rotation 40 degrees, abduction 30 degrees, adduction 
to 20 degrees."  X-ray studies were reviewed and it was 
noted that there was no fracture or dislocation of the right 
hip.  There was some mild lateral subluxation in the hip 
joint, but the hip was still well contained within the 
acetabulum and had good joint space.  Hip X-ray studies were 
characterized as almost normal.  X-ray studies of the back 
showed no fracture or dislocation.  Some mild osteophyte 
formation, but no fracture or dislocation, was seen on X-ray 
studies of the elbow.  

The pertinent impressions were mild right hip pain after 
synovectomy for osteochondromatosis; backache; and mild 
osteoarthritis of the right elbow.  The examiner commented 
that he felt that the back pain the veteran experienced was 
not related to his hip condition.  It was opined the veteran 
had almost no residuals from the previous right hip surgery.  
It was further opined that the veteran's synovectomy did not 
cause any shortening of the limb.  Finally, the examiner 
stated that the veteran's service-connected synovectomy did 
not result in any excess fatigability or incoordination.  It 
was noted the veteran did not complain of any flare-ups.

An electromyogram in December 1999 was compatible with right 
lumbar radiculopathy.

In a statement dated in October 2000, the physician who 
conducted the September 1999 VA examination noted that he had 
reviewed additional medical evidence that had not been of 
record at the time of the examination (the VA outpatient 
treatment records dated in 1997 and 1998, and the December 
1999 electromyogram), and noted that there was no change in 
his opinion.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The following Diagnostic Code is applicable to both the claim 
for an increased rating for the right hip disability and for 
the right elbow disability.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Diagnostic Code 5003.

A.  An increased rating for residuals of a synovectomy 
of the right hip.

A 20 percent evaluation may be assigned for limitation of 
abduction of the thigh, with motion lost beyond 10 degrees.  
Diagnostic Code 5253.

A 30 percent evaluation may be assigned when flexion of the 
thigh is limited to 20 degrees.  When flexion is limited to 
30 degrees, a 20 percent evaluation may be assigned.  
Diagnostic Code 5252.

A review of the record discloses that the veteran has 
continued to express complaints concerning his right hip.  It 
is pertinent to note, however, that increased disability has 
not been clinically demonstrated.  In this regard, the Board 
observes that when the veteran was seen in a VA outpatient 
treatment clinic in April 1995, there was only mild 
limitation of motion of the right hip, albeit with pain.  
Following a VA examination in July 1995, the examiner 
commented that the veteran had an essentially normal right 
hip with only a suggestion of slight shortening.  The most 
recent VA examination, conducted in September 1999, 
demonstrated that the veteran had some pain with internal 
rotation and flexion of the hip.  However, the examination 
showed that flexion was to 100 degrees, and abduction was 20 
degrees.  As noted above, in order to assign a higher rating 
for the veteran's service-connected right hip disability, the 
evidence must establish that flexion is limited to 20 
degrees.  There is no evidence showing the requisite 
limitation of motion.  It is significant to observe that the 
examiner opined that the veteran had only mild right hip pain 
and that he had virtually no residuals from his hip surgery.  
These clinical findings are of greater probative value than 
the veteran's statements in support of his claim.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for an increased rating for a 
right hip disability.  

B.  An increased rating for chronic back strain.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292.

A 40 percent evaluation may be assigned for intervertebral 
disc syndrome which is severe; recurring attacks, with 
intermittent relief.  When moderate; recurring attacks, a 20 
percent evaluation may be assigned.  Diagnostic Code 5293.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.

The record reflects the fact that the veteran has had 
recurring complaints of low back pain.  Some tenderness of 
the lumbar spine was present in February 1995.  On VA 
examinations in July 1995 and April 1996, there was normal 
posture, no fixed deformity of the spine, normal musculature 
and no muscle spasm.  The range of motion of the lumbar spine 
was described as satisfactory on the July 1995 examination.  
The Board concedes that some limitation of motion of the 
lumbar spine has been documented on the April 1996 and 
September 1999 VA examinations.  However, the restriction of 
motion cannot be characterized as severe.  The Board notes 
that flexion was to 80 degrees, and backward extension to 25 
degrees at the time of the VA examination in 1996.  It must 
be observed, however, that the most recent VA examination 
demonstrated that all movements were full, except for 
extension, which was limited by only 25 percent.  In 
addition, the Board observes that there was no pain on 
straight leg raising.  The findings on examination establish 
that no more than moderate limitation of motion of the lumbar 
spine is present.  Moreover, the findings do not warrant a 
higher rating for lumbosacral strain.  The Board concludes 
that the clinical findings on examination are of greater 
probative value than the veteran's statements concerning the 
severity of his disability.  Thus, the weight of the evidence 
is against the claim for an increased rating for back strain.

C.  An increased rating for a right elbow disability. 

A 20 percent evaluation is assignable for limitation of 
flexion of the forearm of the major extremity to 90 degrees.  
When flexion is limited to 100 degrees, a 10 percent 
evaluation may be assigned. Diagnostic Code 5206.

A 20 percent evaluation is assignable for limitation of 
extension of the major forearm to 75 degrees.  When extension 
is limited to 60 degrees, a 10 percent evaluation may be 
assigned.  Diagnostic Code 5207.

A 20 percent evaluation is assignable when flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  Diagnostic Code 5208.

As noted above, in order to assign a higher rating for the 
veteran's service-connected right elbow disability, the 
record must demonstrate sufficient limitation of motion.  A 
review of the evidence of record, however, fails to establish 
that the range of motion of the elbow has been restricted to 
the necessary amount to warrant an increased rating.  
Initially, the Board notes that the veteran is right-handed.  
In this regard, the Board notes that flexion of the right 
elbow was to 130 and extension was only limited by 10 degrees 
on the April 1996 VA examination.  At the time of the most 
recent VA examination in September 1999, the clinical 
findings established that the veteran had flexion to 140 
degrees.  His osteoarthritis was described as mild.  These 
clinical findings do not support a higher rating.  The only 
evidence supporting the veteran's claim consists of his 
statements regarding the severity of his right elbow 
disability.  Such statements are of less probative value than 
the medical findings on examination.  Therefore, the Board 
concludes that the weight of the evidence is against the 
claim for an increased rating for a right elbow disability.

Additional matters

The Board has also considered whether factors including 
functional impairment due to pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 
8, Vet. App. 202 (1995).  However, the recent VA examinations 
failed to demonstrate the presence of pain or weakness in the 
right hip, low back or right elbow, productive of functional 
impairment more comparable to a higher rating under the 
applicable rating criteria.


ORDER

An increased rating for residuals of a synovectomy of the 
right hip with shortening is denied.

An increased rating for back strain is denied.

An increased rating for a right elbow disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

